Filed 11/22/16 by Clerk of Supreme Court



IN THE SUPREME COURT

STATE OF NORTH DAKOTA









2016 ND 218









In the Matter of the Vacancy in Judgeship No. 2, with Chambers 

in Williston, North Dakota, Northwest Judicial District









No. 20160296









Per curiam.



[¶1]	On August 26, 2016, Governor Jack Dalrymple notified the Supreme Court of the retirement of the Honorable David W. Nelson, Judge of the District Court, with chambers in Williston, Northwest Judicial District, effective December 31, 2016.  Judge Nelson’s retirement creates a vacancy under Section 27-05-02.1, N.D.C.C.

[¶2]	Under Section 27-05-02.1, N.D.C.C., this Court is required to review vacancies that occur and determine, within 90 days of receiving notice of a vacancy, whether the office is necessary for effective judicial administration.  This Court may, consistent with that determination, order a vacancy filled or order the vacant office transferred to another judicial district in which an additional judge is necessary, or abolish a vacant judicial office, with or without a transfer.

[¶3]	Under N.D. Sup. Ct. Admin. R. 7.2, notice of a written consultation with attorneys and judges and other interested persons in the Northwest Judicial District was posted September 2, 2016, on the website of the Supreme Court regarding the vacancy created by Judge Nelson’s retirement in Judgeship No. 2.  Written comments on the vacancy were permitted through October 3, 2016.  This procedure is sufficient for purposes of the consultation required under Section 27-05-02.1, N.D.C.C.

[¶4]	Comments regarding filling the vacancy were received, and a report containing population and caseload trends, and other criteria identified in N.D. Sup. Ct. Admin. R. 7.2, Section 4, was filed September 29, 2016,  by the Northwest Judicial District.  The State Court Administrator provided weighted caseload statistics through September 2016 for the Northwest Judicial District and statewide.

[¶5]	In 2015, this Court last reviewed caseload statistics for the Northwest Judicial District when we considered the chambering of two new judgeships in the district which were authorized by the 2015 Legislative Assembly. 
See
 Chambering Four New District Judgeships, 2015 ND 138, 864 N.W.2d 286.  The 2013 Legislative Assembly had previously authorized an additional two judgeships to this district due to the burgeoning caseload attributed to the oil and gas boom.  
See
 Chambering of Judgeship No. 10 in the Northwest Judicial District, 2013 ND 82, 831 N.W.2d 367, and Chambering of Judgeship No. 11 in the Northwest Judicial District, 2013 ND 86, 831 N.W.2d 717.

[¶6]	The Northwest Judicial District is comprised of Divide, McKenzie and Williams Counties, which has been the heart of the oil and gas activity for several years. Despite the recent slow down in this activity, the population in these counties is projected to increase. 

[¶7]	According to the district’s report, four district judges chambered in Williston, who are responsible for the cases originating in Williams County, and two district judges chambered in Watford City, who are responsible for the cases originating in McKenzie County, now serve the district.  All six of the judges of the district are responsible for an equal share of the cases originating in Divide County. 

[¶8] 	In 2011, 2012, 2013 and 2014, the number of cases filed in the Northwest Judicial District increased, with a slight decrease in 2015. It is noted in the district’s report, in 2015 26% of all probate cases filed in North Dakota originated in the Northwest Judicial District. These tend to be contested probate cases which are more labor intensive, due to the extensive mineral rights issues involved.  Additionally, the district notes a continued increase in juvenile dependency cases which often require more judicial resources to address.

[¶9]	According to the weighted caseload study, based on the case filings and the availability of six district judges, the Northwest Judicial District continues to show a shortage in judicial officer need. Based on an average of 2015 and 2016 case filings, with the 2016 filings  annualized through September 2016, a 1.63 judicial officer shortage is shown. This is a decrease from a 2.27 shortage shown for the 2014 and 2015 case filings.   The decrease in the need for judicial officers is not significant enough to vacate this judgeship, as the district continues to address the backlog of cases caused by unprecedented filings and fewer judges in previous years.

[¶10]	Under the criteria of Section 4 of N.D. Sup. Ct. Admin. R. 7.2, the Court has considered all submissions received by the Court and its own administrative records on state-

wide weighted caseload data.

[¶11]	Based on the record before us, this Court determines the district judge is necessary for effective judicial administration in Williston and the Northwest Judicial District.

[¶12]	IT IS HEREBY ORDERED, that Judgeship No. 2 at Williston in the Northwest Judicial District be filled in the manner provided by N.D.C.C. ch. 27-25.

[¶13]		Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner

Lisa Fair McEvers